Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naud (US 6,505,574) in view of Maij (US 2015/0360887).
	With respect to claims 1, 8, 9, 13 & 14, Naud discloses-
a lifting assembly comprising a crane 121 supported by a floating installation vessel 10; 
a sensor arrangement 26 configured to sense a pitch, roll and heave rates of a floating installation vessel 10; and
a processor 30, e.g. controller, configured to control elements of a lifting assembly on a basis of a motion to adjust a position of a suspended load 100 relative to a wind turbine assembly.
Naud discloses a processor, e.g. controller, which controls elements of a lifting assembly. These elements include main support 120, boom 121 (vertical and horizontal motion relative to main support 120) as well as winch 123 for hoisting cable 124. In addition, Naud’s processor controls slewing of boom 121, e.g. rotation about a vertical axis coincident with boom support 120. Naud does not explicitly disclose a controller configured to generate a plurality of control signals.
Maij discloses a motion compensation system in combination with a crane supported on a water-borne vessel and an offshore crane lifting system comprising “a crane 30 having a telescopic boom 34, a hoisting cable 32, crane hook 31 and winch 33 for operating the cable.” (Para. [0105]) Finally, Maij discloses a crane system that includes a motion compensation device 1, e.g. controller, that includes a Z-actuator 8 as well as four(f) XY-actuators 9 (para. [0112]), and crane function as it relates to transferring a load to a moving target location:
According to a further embodiment of the `independent control embodiment`, the device further comprises a sensor system for sensing z-axis translational movement, x-axis rotational movement, y-axis rotational movement of the base (vessel) and/or carrier frame and generating sensor signals representing said movements. (Para. [0077]). 
According to a further embodiment of the `independent control embodiment`, the device further comprises a control system generating control signals for driving the z-actuator and/or one or more of said xy-actuators in response to said sensor signals such that the position of the carrier frame is compensated for said sensed movements. (Para. [0078])
	In other words, based on the signals relating to crane movement from ocean swells a crane actuators 8, 9, e.g. elements of carne 30, are actuated to compensate for said movement. Maij teaches that this control of load transfer during motion of a crane and/or target location “is impeded by relative motion, causing dynamic and snatch loads creating unsafe situations” thereby landing loads softly. (Para. [00123]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Naud to include a controller configured to generate a plurality of control signals to control elements of lifting assembly on a basis of a motion to adjust a position of a suspended load relative to a wind turbine assembly, as taught by Maij, reducing dynamic and snatch loads while safely placing loads without dropping.
	With respect to claim 2, Naud discloses that a sensor arrangement 26 is configured to sense pitch and roll motions, e.g. rotatory motion, of a floating installation vessel 10 AND a heave motion of a floating installation vessel10.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naud in view of Marij and further in view of Holland (US 6,826,452) which discloses a range finder (C12/L53-C13/L18), e.g. sensor arrangement, configured to sense a lateral displacement of a placement platform 16 for an object 14 such as a component of a wind turbine assembly moving via a vessel-supported crane. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Naud to include a sensor arrangement is configured to sense a lateral displacement, as taught by .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naud in view of Maij and further in view of Iato (US 4,121,806) which discloses-
a lifting tool with a suspension interface 108 for suspending a lifting tool from a crane hook, 
a suspension interface comprising a number of vertically extendable actuators 114, 117, and 
wherein a controller is configured to control a vertically extendable actuator on a basis of a sensed heave motion of a floating installation vessel.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Naud to include a suspension interface with extendable actuators, as taught by Iato, to account for variations in the distance between an load suspended from a floating support and a destination or set down location while providing a constant weight to the object through the winched cable.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naud in view of Maij and further in view of Lynderup (US 9,009,964) which discloses-
a lifting assembly comprises a lifting tool with a gripping assembly 9 gripping a suspended load, and 
a control wires 13, e.g. tagline arrangement, for stabilizing a suspended load 3 relative to a crane 5, and 
wherein a controller is configured to control a winch motor 11 of a tagline arrangement on a basis of a sensed rotatory motion of a floating installation vessel.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Naud to include a gripping assembly, tagline arrangement and controller for a winch motor, as taught by Lynderup, to keep a wind turbine component such as a blade substantially horizontal.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naud in view of Maij and further in view of Eberharter (US 2012/0296519) which discloses a sensor arrangement that comprises accelerometers MU1, MU2 arranged on a floating installation vessel. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Naud to include accelerometers on a floating installation vessel, as taught by Eberharter, such that “a movement of the ship is measured and the maximum permitted payload is determined on the basis of the measured movement.”
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naud in view of Maij and further in view of Nachman (US 5,089,972) and Holmberg (US 2016/0167932),
Nachman discloses a marker 35 mounted to a floating installation vessel and a camera 30 mounted at a base of a wind turbine assembly and arranged to detect a marker. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Naud to include a camera and marker, as taught by Nachman, to mitigate ship motion created by removal of load(s) from the ship as well as tides and waves acting on the ship.
.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naud in view of Maij and further in view of Recktenwald (US 2005/0103738) which discloses “one, two, or three accelerometers” associated with a “load spreader 102”, e.g. lifting tool. (Para. [0026]) Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Naud to include a plurality of accelerometers arranged on a lifting tool holding the suspended load, as taught by Recktenwald, thereby reducing sway of a crane-suspended object.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naud in view of Maij and further in view of Baba (US 6,232,735).
Naud discloses the method of claim 14 controlled by a controller operating a set of instructions based on sensor input. Naud does not disclose a computer readable hardware storage device having a computer readable program code stored therein. Baba discloses control means comprised in part as one or more computer programs executable by means of said processor that handles the wireless communication functions. (As shown in Figs. 2 and 3, each processor 11A, 23A,31 A and 47A has ROM( 16,28,36 and 52) to hold programs that are executed on the CPU to manipulate among other things image and sound data and control the transmission.(44)- Col. 11 .
Allowable Subject Matter
Claims 6 & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed March 15 previously responded to in the office action mailed March 23, 2021 are herein addressed.
Applicant essentially argues that Naud teaches away from generating multiple control signals because Naud teaches a single signal:

    PNG
    media_image1.png
    60
    618
    media_image1.png
    Greyscale

(Middle page 7, March 15, 2021 submission.)
Nowhere in Naud is there disclosure of “single signal”. Assuming arguendo that sensors send control signals Naud discloses that ship-
“motion sensors 26 provide the pitch, roll and heave rates of ship 10 at crane 12 described above. These rate measurements can be measured, for example, in the rotating base or turntable (not shown) of crane 12 and then correlated to the axis of rotation or z-axis of crane 12.” 

However, assuming arguendo Applicant is correct that Naud CAN NOT disclose provide or handle a plurality of control signals the Maij reference discloses that there is a need for a controller configured for a plurality of control signals (see page 3 of the Dec. 14, 2020 office action) to prevent snatch loads improving on crane safety. (Para. [00123]). And, the combination of Naud in view of Maij is obvious in light of Maij’s disclosure that a plurality of control signals improves crane safety.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY W ADAMS/           Primary Examiner, Art Unit 3652